CLYDE “ED” SNIFFEN, JR.
ACTING ATTORNEY GENERAL
Lael A. Harrison

Assistant Attorney General
Alaska Bar No. 0811093

Alaska Department of Law

P.O. Box 110300

Juneau, AK 99811-0300
Telephone: 907.465.3600
Facsimile: 907.465.3019

Email: lael.harrison@alaska.gov

Attorney for Defendants

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

THE ALASKA LANDMINE LLC and
JEFFREY LANDFIELD,

Plaintiffs,

Vv.

MICHAEL J. DUNLEAVY, in his
official capacity as Governor of the State
of Alaska; BEN STEVENS, in his official
capacity as Chief of Staff to the Governor
of the State of Alaska; and JEFF
TURNER, in his official capacity as
Deputy Communications Director

for the Office of the Governor of the State
of Alaska,

Defendants.

 

 

Case No.: 3:20-cv-003 1 1-JMK

DECLARATION OF
JEFF TURNER

I, Jeff Turner, declare under penalty of perjury that the following is true and

correct:

1. I am the deputy communications director for the Office of the Governor

Case 3:20-cv-00311-JMK Document 21-3 Filed 01/06/21 Page 1 of 9
and have served in in that role December 2018. When Matt Shuckerow left the position
of press secretary in October 2019, I took over his responsibilities. There is no one with
the press secretary title now.

2. There are many ways in which the Governor’s office communicates
verbally with members of the press and the public, both on and off the record. For
example, Governor Dunleavy may give one-on-one interviews or participate in podcasts.
The administration may hold informal, off-the-record press briefings to select reporters to
give background information that could assist in more fully covering a story. Governor
Dunleavy may hold press conferences to announce certain items of public interest and
answer questions from the media on the record. Governor Dunleavy may host “town
halls” virtually or in person at which Alaskans who are not members of the press are
welcome and questions generally must be sent in advance. Not all questions submitted in
advance get asked. Whether to have one of these functions, when and where to have
them, what the format will be, who gets to ask questions at them, and whether the
Governor answers the question when asked, is all the Governor’s discretion. From my
understanding, this is similar to how the prior administration conducted their
communications as well. For purposes of this declaration, I will focus on the press
conferences and the media availabilities at these press conferences since the Governor’s
Disaster Declaration was issued last March.

3. Prior to the pandemic and the issuance of the Disaster Declaration, press
conferences would generally occur in-person and there was often, although not always,

availability for some of the press to call in on the phone. They were also often, although

The Alaska Landmine, et al. v. Dunleavy, et al. Case No.: 3:20-cv-00311-JMK
DECLAR A EIODHOF-SEELITHRNEBocument 21-3 Filed 01/06/21 Page 2 dlage 2 of 9
not always, livestreamed and/or televised and available online through Gavel to Gavel
Alaska. They were sometimes held in the Governor’s offices in Anchorage or Juneau,
sometimes in a location related to the topic of the briefing like a public school or senior
center, and sometimes in some other location just because it was convenient. There were
times when people who were not invited would show up. How this was handled
depended on the situation, how many people were in the room, etc. But the pandemic
required changes to the format of press conferences.

4. Because of the pandemic, the press conferences have to be held remotely,
and will continue to be held remotely until the pandemic is over. At least since case
counts rose last summer, there is no ability for a reporter or member of the public to show
up in-person—asking questions occurs through a phone line and the press conference is
livestreamed by video.

5. When the Governor decides to hold a press conference, we send out a
media advisory notice via email to a list that includes news organizations and specific
reporters. The notification also goes to public information officers, legislative press
secretaries, the communications director of the Anchorage mayor’s office, and others.
There is no standard schedule for press conferences. Before taking over Mr. Shuckerow’s
responsibilities, I was not privy to the list to which media advisory notifications were
being sent, and I was not provided a copy of that list when I took over for Mr.
Shuckerow. When I took over those responsibilities, I created a list from scratch of who
media advisory notifications would be sent to according to my understanding of the

policy of the administration and prior practice by previous administrations.

The Alaska Landmine, et al. v. Dunleavy, et al. Case No.: 3:20-cv-00311-JMK
DECLARASE@ DOQK -FeBH TURNEBocument 21-3 Filed 01/06/21 Page 3 6age 3 of 9
6. When I took over Mr. Shuckerow’s responsibilities in October of 2019, I
was aware that the general, informal policy of the administration was not to invite
bloggers to attend and ask questions at press conferences. I have attempted to implement
that informal policy and have not invited Mr. Landfield to attend press conferences either
before or after the pandemic. When I took over Mr. Shuckerow’s responsibilities, I did
not know what his practice was or whether Mr. Landfield was ever included on a media
advisory during Mr. Shuckerow’s tenure.

7. I created the media advisory distribution list by identifying known
traditional news outlets and reporters that are established, credible, accountable and
reliable. By traditional news outlets I mean subscription publications like newspapers and
magazines, broadcast radio and broadcast television stations. I have since added to it any
reporter who requests to be added and falls within those general guidelines. Although
news outlets may have more than one reporter on the list, typically each outlet only sends
one reporter to any given press conference. I don’t add just anyone who asks to be on the
media advisory list to the list, since a public notice also goes out and all of the
conferences are livestreamed. The media advisory notice is sent out at approximately the
same time that public notice of the press conference is posted on social media. The notice
is also often re-posted by major Alaska news organizations on social media, such as
KTUU and the Anchorage Daily News.

8. As explained above, press conference notifications and participation had to
change during the pandemic. It had to move to a completely virtual experience where no

participants are in the room with Governor Dunleavy. To effectively manage this type of

The Alaska Landmine, et al. v. Dunleavy, et al. Case No.: 3:20-cv-003 11-JMK
DECLARACEIODHQOK-ASEE TURNEBocument 21-3 Filed 01/06/21 Page 4 Sage 4 of 9
press conference, we implemented a system where any reporter that had been invited and
wanted to ask questions had to RSVP in advance. The Governor or the member of the
communications office running the press conference then uses the RSVP list to determine
who to call on to ask a question. Only those on the RSVP list may be called on to ask a
question, but RSVPing does not guarantee the person may ask a question.

9. Any press that have been invited by receiving the media advisory and want
to ask questions are required to RSVP to me or another member of the communications
office. Although the media advisory list includes others besides reporters, only reporters
can RSVP to ask questions. When someone on the list RSVPs, I or someone from the
communications office sends them the teleconference number and access code for the
press conference. Everyone else, including reporters who are not on the media advisory
list, members of the public, bloggers, etc., are all able to watch the press conference live
on Facebook or on the Governor’s livestream page. If someone calls in who has not
RSVPed, they do not get the opportunity to ask a question, even if they were on the
media advisory list.

10. The press conference generally begins with Governor Dunleavy providing
opening remarks, along with any other members of the administration that are part of the
press conference. The media availability (i.e., the opportunity to ask questions) is then
opened up after the remarks are concluded. Depending on the amount of time available,
the Governor or myself or other person running the press conference, will call on specific
reporters who have RSVPed and invite them to ask a question. Not all reporters who have

RSVPed may be called on. It is very dependent on the amount of time available and the

The Alaska Landmine, et al. v. Dunleavy, et al. Case No.: 3:20-cv-003 11-JMK
DECLAR ATID OE SBEF TURNER cument 21-3 Filed 01/06/21 Page 5 diage 5 of 9
number of reporters who RSVPed. We often make an effort to call on reporters from
geographically diverse regions of the state as well as statewide outlets. At times we are
able to make it through the entire list of RSVPs, but that is never assured.

11. Interms of determining who is a blogger for purposes of the informal
policy, we look for the hallmarks of a blog versus established media. Factors we consider
include, but are not limited to, the following: Is the publication only online? Is the writing
done in the first person? Do the articles appear more like personal commentary or
political advocacy than unbiased reporting? Does it appear there is any independent
editorial involvement? Is there a way for us to object to inaccuracies or biased reporting
to someone other than the author? Does it appear the articles are written subject to the
ethical standards for journalists? How much of the publication is devoted to news as
opposed to entertainment or gossip? How long has it been in existence? Is there a full-
time staff of established reporters?

12. The only person on the media advisory list who can RSVP but who is not
associated with a print, broadcast radio or broadcast television station that I am aware of
is Shana Crondahl. Ms. Crondahl runs the publication Alaska Education Update
(https://www.alaskaeducationupdate.com/about-akedupdate). My understanding is that it
is a subscription-based newsletter that was originally in print but has become digitized
sometime since 2010. The focus of the publication, which includes daily email updates
during the legislative session, is on legislative actions relating to education. My
understanding is that she writes in the manner of traditional journalism, and not in the

personal style of a blogger. My understanding is also that she was sometimes invited to

The Alaska Landmine, et al. v. Dunleavy, et al. Case No.: 3:20-cv-003 1 1-JMK
DECLARATION OF dESFLTWRNER cument 21-3 Filed 01/06/21 Page 6 dtage 6 of 9
and asked questions at press conferences held by prior administrations, particularly at
press conferences that focused on the budget or an education-related topic.

13. Press conferences are not meant to be a forum where anyone can ask a
question. The purpose of a press conference is for the Governor to disseminate
information to the public, which is done directly via livestreams and also through media
reporting the information. The media plays a crucial role in ensuring the public gets up-
to-date, accurate, and newsworthy information from credible and reliable sources. The
number of reporters has to be limited in order for those participating to get a meaningful
chance to be called on to ask questions and for the Governor and administration to
meaningfully answer those questions. In many situations there is limited time available
for the conference.

14. ‘Traditional media like newspapers, radio, magazines and television,
typically adhere to journalistic ethical standards such as those of the Society of
Professional Journalists. Traditional media also typically have independent editorial
review of what they publish. Traditional media also typically have policies against
targeted or view-point based advertising and journalists will recuse themselves from
reporting on a matter they are directly involved in, such as if they are involved in a
lawsuit or political campaign. Bloggers are typically not held to any such standards.

15. It is easy to set up a website or establish a social media presence. Making
sure the news outlets that can participate in press conferences are credible, accountable
and established creates continuity and ensures that everyone participating is working

from the same general rules of decorum and ethics. It also facilitates the practical

The Alaska Landmine, et al. v. Dunleavy, et al. Case No.: 3:20-cv-003 1 1-JMK

DECLARATION OF SESE THRN ER cument 21-3 Filed 01/06/21 Page 7 cage 7 of 9
effectiveness of the press conference. If too many people participate, it may lose its value
to the public because the exchange between the Governor and participants becomes less
substantive. And inviting more people can diminish the ability of those in attendance
from getting a chance to ask their questions because they have to share the opportunity
with so many others.

16. | Wedo not decide who can RSVP to virtual press conferences based on
political viewpoints or whether or not the reporter or blogger has written pieces adverse
to the Governor. Most traditional press outlets have at one time or another published
pieces that reflected poorly on the Governor, as happens in any administration, and they
have not been excluded. And we have not allowed any other bloggers to RSVP to ask
questions. In fact, I have denied a similar request by Alaska Watchman, which isa
conservative political blog.

17. The way the Office of the Governor conducts press conferences and who
we choose to invite has no relation to the legislative press credentialing process. We have
no control over or involvement in their process. Having a legislative press credential does
not guarantee access to any facility of the Office of the Governor, even the Governor’s
offices on the third floor of the state Capitol Building. Legislative press credentials are
just not relevant to the Governor’s office.

18. The Office of the Governor does not issue any press passes or press
credentials of its own. When we place someone on the media advisory list, we do that in
our discretion and do not promise them anything. When we issue media advisories

inviting members of the press to RSVP, those never contain a promise to be invited to

The Alaska Landmine, et al. v. Dunleavy, et al. Case No.: 3:20-cv-003 11-JMK

DECLARATION OF SBEE URN Bo cument 21-3 Filed 01/06/21 Page 8 diage 8 of 9
any future press conferences.

19. Mr. Landfield refers to his website as a blog. His posts are generally written
in the first person and have a lot of personal reflection. He also has not shown adherence
to journalistic ethical standards. He continued to blog when he had a conflict of interest—
he ran for office twice since 2017 and posted about his own race and also posted about
races when he was heading a PAC to support a candidate in them—although the
generally disclosed the conflict.

20. Looking objectively at his website and noting how he conducts himself, we
have concluded that he fits within our view of a “blogger” and not a traditional news
outlet. This is why he has not been included on the media advisory notifications.

Dated: January 6, 2021 By:
er

Declarations have the same legal force as affidavits. 28 U.S.C. § 1746.

CERTIFICATE OF SERVICE
I certify that on January 6, 2021, the foregoing Declaration of Jeff Turner was
served on the following via the CM/ECF electronic filing system.
Matthew Singer, Schwabe, Williamson & Wyatt, P.C.
Lee C. Baxter, Schwabe, Williamson & Wyatt, P.C.

s/ Lael Harrison
Lael A. Harrison, Assistant Attorney General

The Alaska Landmine, et al. v. Dunleavy, et al. Case No.: 3:20-cv-003 11-JMK

DECLARATION OF Feee URN EBocument 21-3 Filed 01/06/21 Page 9 Age 9 of 9
